United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
U.S. POSTAL SERVICE, NEW JERSEY
INTERNATIONAL PROCESSING &
DISTRIBUTION CENTER, Jersey City, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0019
Issued: May 28, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 3, 2018 appellant, through counsel, filed a timely appeal from a May 14, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUE
The issue is whether appellant has met her burden of proof to establish total disability for
the period February 6, 2016 to August 7, 2017 causally related to the accepted conditions of right
shoulder and right upper arm contusions.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On December 25, 2015 appellant, then a 40-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that she injured her right arm on December 22, 2015 when heavy
boxes fell and hit her arm while in the performance of duty. She finished her shift and returned to
work for a brief period on December 25, 2015. OWCP accepted right shoulder contusion and right
upper arm contusion.5 Appellant received continuation of pay for the period December 23, 2015
through February 5, 2016 and filed claims for compensation (Form CA-7) for the period
commencing February 6, 2016.
On December 25, 2015 the employing establishment properly executed an authorization
for medical examination and/or treatment (Form CA-16).
Dr. Mark A.P. Filippone, a Board-certified physiatrist, first saw appellant on
December 28, 2015. He described appellant’s complaint of right shoulder and biceps pain with a
sense of weakness at the elbow. Dr. Filippone diagnosed contusion to the right biceps muscle area
and internal derangement of the right shoulder. He indicated that a cervical spine injury could not
be precluded and advised that she was totally disabled from work.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the May 14, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
4

Docket No. 17-1994 (issued June 8, 2018).

5

Dr. Neil Raswant, an osteopath Board-certified in emergency medicine, saw appellant at an emergency department
on December 25, 2015. He noted her complaint of right bicep pain following an incident at work when a box fell on
her right arm. A right humerus x-ray was normal. Following physical examination, Dr. Raswant diagnosed contusion,
upper arm. He advised that appellant should avoid using her right arm until cleared by her physician, but could resume
light-duty work on December 28, 2015.

2

On January 7, 2016 Dr. Filippone noted an additional complaint of neck pain. He advised
that appellant could return to full-time limited duty and provided physical restrictions. On
February 5, 2016 Dr. Filippone reported that appellant continued to be symptomatic despite not
working. Right shoulder examination demonstrated a positive beer can emptying maneuver and
diminished range of motion. Dr. Filippone advised that appellant was clinically manifesting a
progressive right frozen shoulder and questioned whether she was developing reflex sympathetic
dystrophy in the right upper extremity. He opined that appellant was in too much pain to work in
any capacity and indicated that a cervical spine injury should be accepted by OWCP.
A February 11, 2016 magnetic resonance imaging (MRI) scan of appellant’s cervical spine
demonstrated minimal spondylosis and no acute cervical pathology. A right shoulder MRI scan
demonstrated distal supraspinatus tendinosis versus low-grade partial tear, small subdeltoid bursal
fluid, and moderate osteoarthritis of the acromioclavicular (ACL) joint. February 12, 2016 x-rays
of the right shoulder and right humerus showed no acute osseous pathology and mild osteoarthritis
of the right acromioclavicular joint. An x-ray of the cervical spine on February 12, 2016
demonstrated no acute osseous pathology, no ligamentous instability, and minimal spondylosis.
A February 12, 2016 right humerus MRI scan demonstrated distal supraspinatus tendinosis versus
low-grade partial tear, moderate osteoarthritis of the ACL joint, and no acute right humeral
pathology.
On March 4, 2016 Dr. Filippone again advised that appellant was totally disabled.
In a report dated March 16, 2016, Dr. Richard P. Mackessy, a Board-certified orthopedic
surgeon, noted full neck range of motion and painful shoulder range of motion with weakness of
her rotator cuff. He reviewed x-rays and MRI scans and diagnosed rotator cuff tendinitis.
By decision dated April 8, 2016, OWCP denied expansion of the acceptance of appellant’s
claim to include additional conditions. It noted that Dr. Filippone had not provided rationale to
explain why a cervical spine injury should be accepted, and that Dr. Mackessy noted full neck
range of motion.
By decision dated April 18, 2016, OWCP denied appellant’s claim for disability
compensation commencing December 25, 2015. It found the medical evidence insufficient to
establish disability because the physicians had rendered her disabled due to conditions denied by
OWCP in its April 8, 2016 decision.
On April 25, 2016 appellant, through counsel, requested a hearing before an OWCP
hearing representative regarding both the April 8 and 16, 2016 OWCP decisions.
In a supplemental March 16, 2016 report, Dr. Mackessy described right shoulder
examination findings noting no tenderness on direct examination with full active and passive range
of motion without pain. Strength testing was 5/5 in all muscle groups tested, and sensation was
intact and symmetric. Dr. Mackessy noted that a right shoulder MRI scan demonstrated rotator
cuff tendinitis and diagnosed an incomplete rotator cuff tear or rupture of right shoulder, not
specified as traumatic.
In an April 6, 2016 treatment note, Dr. Filippone noted that appellant was not doing well
despite physical therapy, reporting continued biceps tendon pain over the shoulder bilaterally.
3

Beer can maneuver was positive on the right. Dr. Filippone advised that, as per his initial
evaluation on December 28, 2015, appellant was grossly injured by a 70-pound box that fell from
above her head, striking the anterior right mid and distal third of the right biceps with great force,
and that she continued to be totally disabled. In reports dated June 7 to August 30, 2016, he noted
neck, right shoulder pain, and left upper arm pain, and advised that appellant could return to
restricted duty. In an August 30, 2016 treatment note, Dr. Filippone reported that appellant’s neck
and right shoulder pain were improving. He advised that she could return to work with a 50-pound
weight restriction and a 100-pound push-pull limit.
In a brief report dated April 7, 2016, Dr. Mackessy noted appellant’s complaint of
continued shoulder pain. He indicated that the MRI scans of her shoulder and neck were benign.
In a May 5, 2016 report, Dr. Mackessy indicated that appellant’s examination was fairly benign,
but that she did not have strength. He advised that she could return to work with a 25-pound lifting
restriction, but if 70 pounds was required, it would be another month with therapy for
strengthening.
The hearing, held on September 28, 2016, addressed both causal relationship of additional
conditions and entitlement to total disability compensation. Appellant testified regarding the
December 22, 2015 incident, described her subsequent medical treatment, and related that she
attempted to return to work on January 19, 2016, but that the employing establishment had no light
duty available.
Counsel subsequently submitted a September 20, 2016 report in which Dr. Filippone
described examination findings and appellant’s treatment. He noted that the February 11, 2016
MRI scan demonstrated distal supraspinatus tendinosis versus a low grade partial tear of subdeltoid
and small subdeltoid bursal fluid which would be totally consistent with a downward force vector
on the adjacent humerus, opining that a 75-pound box falling on the humerus could damage the
immediately adjacent shoulder joint. On October 24, 2016 Dr. Filippone provided physical
restrictions regarding use of her right upper extremity.
On October 18, 2016 the employing establishment offered appellant a full-time limitedduty position with a 10-pound lifting/pushing restriction.
By decision dated November 9, 2016, an OWCP hearing representative vacated the April 8
and 18, 2016 decisions and remanded the case for further development as to whether additional
conditions had been caused by the December 22, 2015 employment injury and appellant’s
entitlement to disability compensation.
In correspondence dated November 17, 2016, the employing establishment informed
OWCP that appellant had not responded to its October 18, 2016 limited-duty job offer.
By report dated October 24, 2016, Dr. Filippone opined that the force of the box which fell
on appellant caused damage to the muscles of her right shoulder and neck.
On February 3, 2017 OWCP referred appellant to Dr. Timothy Henderson, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a February 20, 2017 report,
Dr. Henderson noted his review of the medical record and appellant’s complaint of right shoulder
pain with activity. He described the employment injury and appellant’s medical treatment. Right
4

shoulder examination demonstrated tenderness to palpation over the greater tuberosity with slight
tenderness to palpation over the long head of the biceps tendon. Neer’s, Hawkins’, O’Brien’s,
negative speed, and cross arm adduction tests were negative. Forward elevation and abduction
were to 170 degrees bilaterally, external rotation was to 60 degrees bilaterally, and internal rotation
was to T8 on the left and T10 on the right. Dr. Henderson recommended eight weeks of physical
therapy two times per week and indicated that, although appellant had a mild residual disability,
she could return to full duty without restrictions. He further advised that there were no objective
findings that appellant suffered an aggravation of a preexisting condition. Dr. Henderson verified
his recommendation that she could perform her usual job without restriction on a work capacity
evaluation (Form OWCP-5c), advising that she should reach maximum medical improvement in
two months.
In a supplemental report dated March 8, 2017, Dr. Henderson opined that the claim should
not be accepted for right shoulder rotator cuff tear. He noted the February 2016 MRI scan findings
of distal supraspinatus tendinosis versus low-grade partial tear and explained that his physical
examination did not reveal a rotator cuff tear.
Dr. Filippone continued to submit reports in which he reiterated his findings and
conclusions.
By decision dated March 9, 2017, OWCP denied expansion of the acceptance of
appellant’s claim. It found the weight of the medical evidence rested with the opinion of
Dr. Henderson.
On March 6, 2017 OWCP asked the employing establishment if appellant had tried to
report to work on December 28, 2015, or any time thereafter. In an undated response, S.M., an
employing establishment human resources manager, noted that Dr. Filippone had indicated on
December 28, 2015 that appellant was totally disabled from work. S.M. further explained that,
based on Dr. Filippone’s August 30, 2016 physical restrictions, appellant was offered a modified
position, but did not respond.
In a treatment note dated February 22, 2017, received by OWCP on March 21, 2017,
Dr. Filippone commented that he had reviewed a modified job offer that potentially included lifting
up to 70 pounds. He requested an offer that appellant could perform. Dr. Filippone indicated that
appellant could lift to shoulder level up to 35 pounds with her right arm. He continued to submit
reports with these restrictions.
On March 16, 2017 appellant, through counsel, requested a hearing with OWCP’s Branch
of Hearings and Review. Appellant did not attend the hearing held on May 9, 2017. Counsel
asserted during the hearing that Dr. Henderson’s opinion was insufficiently rationalized and that
Dr. Filippone’s opinion consistently supported causal relationship of additional conditions.
Dr. Filippone submitted a duty status report (Form CA-17) dated May 24, 2017 in which
he advised that appellant could perform full-time limited-duty work. He indicated that appellant
had no left upper extremity restrictions and could not reach above the shoulder on the right. Right
lifting and carrying were limited to 35 pounds, and pushing and pulling to 70 pounds.

5

By decision dated June 12, 2017, an OWCP hearing representative affirmed the March 9,
2017 decision. She found that the weight of the medical evidence rested with the opinion of
Dr. Henderson and denied appellant’s request for expansion of the acceptance of the claim to
include additional conditions.
Dr. Filippone continued to submit reports in which he repeated appellant’s restrictions.
On August 30, 2017 OWCP forwarded a copy of a mail handler position description to
Dr. Henderson for comment. In correspondence received September 7, 2017, Dr. Henderson
reiterated his opinion that appellant could return to full-duty work without restrictions.
By decision dated September 19, 2017, OWCP found that appellant had not met her burden
of proof to establish entitlement to wage-loss compensation because the medical evidence
submitted was insufficient to establish that she was disabled for the claimed period due to the
accepted conditions.
Appellant, through counsel, requested a hearing on September 25, 2017 from the
September 19, 2017 decision.6
On January 22, 2018 Dr. Filippone raised appellant’s right upper extremity lifting/carrying
restriction to 55 pounds and her pushing/pulling to 100 pounds. He continued to advise that she
could not reach above her right shoulder.
During the hearing, held on February 28, 2018, appellant described the employment injury
and her medical treatment. She testified that she had received continuation of pay but no wageloss compensation since it ended in February 2016 and had returned to full-time limited duty on
August 7, 2017. Counsel asserted that, at a minimum, a conflict in medical evidence had been
created between Dr. Filippone and Dr. Henderson as to whether appellant was disabled from work
during the claimed period of disability.
By decision dated May 14, 2018, the hearing representative affirmed the September 19,
2017 decision. She found the weight of the medical evidence rested with the opinion of
Dr. Henderson who found no objective basis for disability.
LEGAL PRECEDENT
An employee seeking benefits under FECA7 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.8 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work

6

On September 27, 2017 appellant appealed the June 12, 2017 decision denying expansion of the acceptance of his
claim to the Board. See supra note 4.
7

Supra note 2.

8

See D.W., Docket No. 18-0644 (issued November 15, 2018).

6

as a result of the accepted employment injury.9 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.10
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.11 Furthermore, whether a particular injury
causes an employee to be disabled from employment and the duration of that disability are medical
issues which must be proven by a preponderance of the reliable, probative, and substantial medical
evidence.12
To establish causal relationship between the disability claimed and the employment injury,
an employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such causal relationship.13 The opinion of the physician must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature of
the relationship.14
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.15
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish total disability
for the period February 6, 2016 to August 7, 2017 causally related to the accepted conditions of
right shoulder and right upper arm contusions.
Dr. Filippone, an attending physiatrist, began treating appellant on December 28, 2015 and
submitted periodic reports. In addition to the accepted conditions, he also diagnosed a cervical
condition and additional right shoulder conditions. While he described appellant’s symptoms in
numerous reports and opined that she was totally disabled, Dr. Filippone did not explain why her
9

Id.

10

See 20 C.F.R. § 10.5(f); N.M., Docket No. 18-0939 (issued December 6, 2018).

11

Id.

12

T.O., Docket No. 17-1177 (issued November 2, 2018).

13

See S.J., Docket No. 17-0828 (issued December 20, 2017); Kathryn E. DeMarsh, 56 ECAB 677 (2005).

14

See S.J., id; Kathryn Haggerty, 45 ECAB 383 (1994).

15

See B.K., Docket No. 18-0386 (issued September 14, 2018).

7

claimed disability was due to the accepted conditions. His opinion was conclusory in nature and
failed to explain in detail how the accepted medical conditions of right shoulder and upper arm
contusions were responsible for her disability and why she could not perform her federal
employment during the period claimed due to her accepted contusions.16 Dr. Filippone discussed
the right shoulder MRI scan findings, advising that they were abnormal. However, other than a
contusion, no additional right shoulder condition has been accepted. Dr. Filippone further opined
that the force of the box fall caused shoulder and cervical injuries. A cervical condition has also
not been accepted. Whether a claimant’s disability is related to an accepted condition is a medical
question which must be established by a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the disability is causally related to employment factors
and supports that conclusion with sound medical reasoning.17 Consequently, the Board finds that
Dr. Filippone’s reports were insufficient to establish appellant’s claim that she was totally disabled
for the period from February 6, 2016 to August 7, 2017 causally related to her accepted medical
conditions.
Dr. Mackessy saw appellant on March 16, April 7, and May 5, 2016. He advised that the
right shoulder MRI scan findings were not specified as traumatic. Dr. Mackessy diagnosed rotator
cuff tendinitis, which is a condition that has not been accepted. The only comment he made
regarding disability was that on May 5, 2016 he reported that appellant could return to limited
duty, commenting that, if 70-pound lifting was required, she needed another month of
strengthening as her examination was fairly benign, but she did not have strength. Dr. Mackessy
did not indicate that any restrictions were due to the accepted conditions. The Board has held that
a report is of limited probative value if it does not contain medical rationale explaining how a given
period of disability was related to the accepted employment injury.18 Without a specific opinion
as to how her employment injury caused the claimed period of disability, the opinions expressed
by Dr. Mackessy were insufficient to establish total disability for the claimed period.
Dr. Henderson, OWCP’s referral orthopedic surgeon, provided reports dated February 20,
March 8, and September 5, 2017. He noted his review of the record, described the employment
injury, and noted appellant’s complaints of continued right shoulder pain. Dr. Henderson provided
examination findings and advised that appellant had no disabling residuals as of his examination
on February 20, 2017, and that she could return to full duty without restrictions.
The issue of disability for work can only be resolved by competent medical evidence.19 A
physician’s opinion on causal relationship between a claimant’s disability and an employment
injury is not dispositive simply because it is rendered by a physician. To be of probative value,
the physician must provide rationale for the opinion reached. Where no such rationale is present,
the medical opinion is of diminished probative value.20 As Dr. Filippone and Dr. Mackessy
16

G.T., Docket No. 17-1994 (issued June 8, 2018).

17

See M.C., Docket No. 18-1391 (issued February 1, 2019).

18

See M.B., Docket No. 18-1455 (issued March 11, 2019).

19

Id.

20

E.G., Docket No. 17-1955 (issued September 10, 2018).

8

referenced conditions that have not been accepted, their opinions are insufficient to establish that
appellant was disabled commencing February 6, 2016.21
On appeal counsel asserts that because OWCP had expanded acceptance of the claim on
September 12, 2018, the case should be remanded for it to reassess appellant’s claim for wage loss.
The Board’s jurisdiction is limited to reviewing final adverse decisions of OWCP issued under
FECA within 180 days from the date of issuance.22 OWCP had not issued its decision expanding
the acceptance of appellant’s claim on or before May 14, 2018, OWCP’s decision at issue in this
case. Therefore the Board is precluded from considering this argument on appeal.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability
for the period February 6, 2016 to August 7, 2017 causally related to the accepted conditions of
right shoulder and right upper arm contusions.

21

Supra note 11.

22

20 C.F.R. §§ 501.2(c), 501.3(a) & (e); see N.M., Docket No. 18-1244 (issued March 4, 2019).

9

ORDER
IT IS HEREBY ORDERED THAT the May 14, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 28, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

